Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONTACT: Cheryl D. Hodges (859) 392-3331 OMNICARE REPORTS THIRD QUARTER RESULTS - Quarterly Revenues and Adjusted Diluted EPS Exceed Expectations - - Quarterly Operating Cash Flow Remains Strong - - Upward Revision to Earnings Guidance Reflects Favorable Performance - COVINGTON, Ky., October 30, 2008  Omnicare, Inc. (NYSE:OCR), one of the nation's leading providers of pharmaceutical care for the elderly, today reported financial results for its third quarter ended September 30, 2008. Financial results for the quarter ended September 30, 2008, as compared with the same prior-year period, including restructuring and related charges and other special items described below, were as follows: Earnings per diluted share were 49 cents versus 35 cents Net income was $57.7 million as compared with $42.6 million Sales were $1,603.4 million as compared with $1,537.0 million Results for both the third quarter of 2008 and 2007 include special items (which are described below) of $22.3 million pretax and $17.8 million pretax, respectively. Adjusting for these special items, results for the quarter ended September 30, 2008 and 2007, respectively, were as follows: Adjusted earnings per diluted share were 61 cents versus 44 cents Adjusted net income was $71.2 million as compared with $53.4 million Sales were $1,603.4 million as compared with $1,537.0 million Commenting on the results for the quarter, Joel F. Gemunder, Omnicares president and chief executive officer, said, We are pleased with our results for the quarter, which we believe underscore the continued stabilization we have been seeing in our business throughout the year and the broadening of our growth platform by entering adjacent markets. Strong financial results in our institutional pharmacy business were driven by certain positive trends in the pharmaceutical marketplace as well as by continued progress in the execution of strategies designed to restore growth and enhance profitability. These factors, coupled with the strong performance in our specialty pharmacy businesses, including newly acquired Advanced Care Scripts, produced financial results that were well ahead of expectations for the quarter. The Company also noted that its results continue to be impacted by the unilateral reduction in April 2006 by UnitedHealth Group, Inc. and its Affiliates (United) in the reimbursement rates paid by United to Omnicare by switching to its PacifiCare pharmacy network contract for services rendered by Omnicare to beneficiaries of Uniteds drug benefit plans under the Medicare Part D program. The differential in reimbursement rates that resulted from Uniteds action, as compared with reimbursement rates under the originally negotiated contract, reduced sales and operating profit in the third quarter of 2008 by approximately $25 million pretax (approximately $15 million aftertax), by approximately $73 million pretax (approximately $44 million aftertax) for the nine months ended September 30, 2008, and cumulatively since April 2006, by approximately $272 million pretax (approximately $169 million aftertax). This matter is currently the subject of litigation initiated by Omnicare and is before the federal court in the Northern District of Illinois. Financial Position Cash flow from operations for the quarter ended September 30, 2008 was $103.3 million versus $195.3 million in the comparable prior-year quarter. It should be noted that the 2008 third quarter includes one extra weekly payment to the Companys drug wholesaler of approximately $65 million as compared with both the prior-year and previous 2008 quarters. Earnings before interest, income taxes, depreciation and amortization (EBITDA) for the third quarter of 2008, including the special items discussed below, was $156.8 million versus $135.7 million in the third quarter of 2007. Excluding the special items, adjusted EBITDA in the 2008 third quarter was $179.1 million versus $153.5 million in the 2007 third quarter. At September 30, 2008, Omnicare had $196.5 million in cash on its balance sheet. Its total debt to total capital at September 30, 2008 was 45.4%, down approximately 80 basis points from December 31, 2007. To facilitate comparisons and to enhance the understanding of core operating performance, the discussion that follows includes financial measures that are adjusted from the comparable amount under Generally Accepted Accounting Principles (GAAP) to exclude the impact of the special items described elsewhere herein. For a detailed presentation of reconciling items and related definitions and components, please refer to the attached schedules or to reconciliation schedules posted on the Companys Web site at www.omnicare.com . 2 Pharmacy Services Business Omnicare's pharmacy services business generated revenues of $1,551.9 million for the third quarter of 2008, as compared with $1,488.5 million reported in the third quarter of 2007. Adjusted operating profit in this business was $173.3 million in the 2008 third quarter as compared with $146.9 million earned in the same 2007 quarter. The results for the quarter include the acquisition of Advanced Care Scripts, Inc. which was completed in July 2008. Advanced Care Scripts, based in Orlando, Florida, is a specialty pharmacy services company currently focused on disease states within oncology and neurology. Based on the quarter ended September 30, 2008, Advanced Care Scripts is generating revenues at an annualized rate of approximately $272 million, up approximately 15% from its annualized revenue run rate of $237 million based on the quarter ended June 30, 2008. At September 30, 2008, Omnicare served long-term care facilities as well as chronic care and other settings comprising approximately 1,432,000 beds, including approximately 67,000 patients served under the patient assistance programs of its specialty pharmacy services business. At June 30, 2008, the comparable number was 1,438,000 beds (including approximately 70,000 patients served under patient assistance programs). The comparable number at
